TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 17, 2013



                                      NO. 03-13-00155-CV


                                    Carolyn Barnes, Appellant

                                                  v.

                                 Velocity Credit Union, Appellee




        APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
               DISMISSED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE having this day come on to be considered, and the Court being of the opinion that

this cause should be consolidated with appellate cause number 03-13-00154-CV:                  IT IS

ACCORDINGLY considered, adjudged and ordered that the appeals are consolidated, that the

record and all filings in this cause number shall be transferred to appellate cause number 03-13-

00154-CV, and that the appeal in the above cause is dismissed. It is FURTHER ordered that the

appellant pay all costs relating to this appeal, both in this Court and the court below; and that this

decision be certified below for observance.